Citation Nr: 0901005	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on March 25, 2008.  A 
copy of the hearing transcript has been associated with the 
file.


FINDING OF FACT

Hypertension is not the result of the veteran's period of 
active service, and is not the result of a service-connected 
disease or injury, and was not manifested to a compensable 
degree within any applicable presumptive period.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, and is not proximately due to the veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2007, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection on a secondary 
basis; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was notified of the way 
initial disability ratings and effective dates are 
established. 

The Board notes that fully satisfactory VCAA notice was not 
delivered before the claim was initially adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in February 2008.  The veteran was able 
to participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All pertinent post-service treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  

In December 2007 and January 2008, the veteran provided 
authorization for VA to obtain records from Plumas District 
Hospital and from a VA Medical Center in Omaha, Nebraska 
covering the period of 1987 to 2003 concerning treatment for 
his knee conditions.  Evidence pertaining to the veteran's 
knee disabilities is not pertinent to his claim of service 
connection for hypertension.  The Board notes that the 
veteran contends that these records will show that he was not 
diagnosed as having hypertension from 1987 to 2003.  The 
Board observes that the claims file as it stands indicates 
that the veteran was not diagnosed as having hypertension 
until approximately 2005, and the veteran does not argue 
otherwise.  Therefore, there would be no useful purpose in 
obtaining these records.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board is satisfied that the 
duties to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Service connection for hypertension may be established based 
upon a legal "presumption" by showing that the disorder had 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Analysis

As a preliminary matter, the Board notes that the evidence 
does not show that hypertension manifested to a compensable 
degree within one year of the date of separation from 
service, nor has the veteran so contended.  Records prior to 
2005 show that the veteran's blood pressure readings were 
within normal range.  Thus, the presumptive period is not for 
application.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran does not contend and the record does not reflect 
that hypertension had its onset in service or is otherwise 
related to active service.  He placed the onset of 
hypertension as approximately November 2005, the date of his 
diagnosis of diabetes mellitus.  The veteran has attributed 
hypertension to his service-connected diabetes mellitus, 
stating that he has led a healthy lifestyle and did not have 
high blood pressure prior to his diabetes diagnosis.  

Clinical notes show that the veteran was not diagnosed with 
hypertension until December 2005, approximately one month 
after his diabetes mellitus diagnosis.  No etiology for the 
hypertension was given.  On VA examination in August 2006, 
the veteran was found to have "diabetes mellitus with 
hypertension and hyperlipidemia" but no cardiovascular or 
nephrologic complications of diabetes.  In a clarification 
dated later that month, the examiner noted that the veteran's 
blood pressure was normal in June 2004, when elevated blood 
glucose and hyperlipidemia were first noted.  The examiner 
found that the veteran's vascular disease was "more likely 
than not related to metabolic syndrome."  

The veteran received a second VA examination in October 2007.  
The examiner found that hypertension was not a complication 
of diabetes, as there was no diabetic nephropathy and the 
veteran's diabetes was well controlled with diet.  The 
examiner further noted that the veteran's creatinine levels 
were 1.3 with a calculated creatinine clearance of 63.72, and 
found that the veteran's "hypertension is less likely than 
not aggravated by type 2 diabetes."  

The record reflects that the veteran has received 
intermittent VA treatment for hypertension since his 
diagnosis.  However, none of his VA treatment providers have 
indicated a belief that the veteran's hypertension is 
etiologically related to his diabetes mellitus.

The VA examiners who have evaluated the veteran are medical 
professionals and competent to render an opinion in this 
matter.  On each occasion, the claims folder was reviewed and 
a history of the veteran's disorder discussed, including a 
finding that hypertension was not diagnosed until 
approximately late 2005.  No evidence of record has been 
received that rebuts the August 2006 and October 2007 
opinions.  Absent a finding that hypertension can be 
medically related to a service-connected disorder, service 
connection for hypertension as secondary to a service-
connected disorder is not warranted.

The Board acknowledges the veteran's belief that his 
hypertension is medically related to his service-connected 
diabetes mellitus.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In conclusion, the preponderance of the evidence is against a 
finding that the veteran's hypertension is related to service 
or to a service-connected disorder.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


